 

--------------------------------------------------------------------------------

Exhibit 10.6


FORM OF INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (“Agreement”) is made as of ____________, 2011 by
and between Patriot Scientific Corporation, a Delaware corporation (the
“Company”), and ___________ (“Indemnitee”).
 
RECITALS
 
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors, officers or in other capacities unless
they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the corporation;
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities.  Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions.  At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself.  The Certificate
of Incorporation of the Company provides that the Company may indemnify the
officers and directors of the Company.  Indemnitee may also be entitled to
indemnification pursuant to the Delaware General Corporation Law (“DGCL”).  The
Certificate of Incorporation and the DGCL expressly provide that the
indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Company and members
of the board of directors, officers and other persons with respect to
indemnification;
 
WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;
 
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;
 
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
 
WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation of the Company and any resolutions adopted pursuant thereto,
and shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of Indemnitee thereunder;
 
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he be
so indemnified; and
 
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
 
Services to the Company.  The Indemnitee agrees to serve or continue to serve as
a director or officer of the Company for so long as the Indemnitee is duly
elected or appointed or until such time as the Indemnitee tenders a resignation
in writing.
 

 
 

--------------------------------------------------------------------------------

 

Definitions.  As used in this Agreement:
 
“Access Period” mean the period commencing on the date Indemnitee first became
an Officer or member of the Board of the Company and ending on the date this
Agreement is terminated in accordance with Section 14 hereof.
 
“Board Papers” means all materials provided to Indenmitee specifically in
connection with any meeting of the Board or any committee of the Board, whether
in documentary form or some other form, including, but not limited to, board
papers, submissions, minutes, memoranda, legal opinions, financial statements
and subcommittee papers during the Relevant Period.
 
A “Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the following events:
 
Acquisition of Stock by Third Party.  Any Person (as defined below) is or
becomes the Beneficial Owner (as defined below), directly or indirectly, of
securities of the Company representing twenty percent (20%) or more of the
combined voting power of the Company’s then outstanding securities;
 
Change in Board of Directors.  During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 2(c)(i),
2(c)(iii) or 2(c)(iv)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a least a majority of the members of the
Board;
 
Corporate Transactions.  The effective date of a merger or consolidation of the
Company with any other entity, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 80% of the combined voting power of the voting securities of
the surviving entity outstanding immediately after such merger or consolidation
and with the power to elect at least a majority of the board of directors or
other governing body of such surviving entity;
 
Liquidation.  The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and
 
Other Events.  There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.
 
For purposes of this Section 2(c) and Section 2(i) of this Agreement, the
following terms shall have the following meanings:
 
(A)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(B)           “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
 

 
2

--------------------------------------------------------------------------------

 

(C)           “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.
 
“Corporate Status” describes the status of a person who is or was, or has agreed
to become, a director, officer, employee or agent of the Company or of any other
corporation, limited liability company, partnership or joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Company.
 
“Director Indemnitee” means, for purposes of Section 12(f) of this Agreement, an
Indemnitee who is or was a director of the Company as of the date of this
Agreement or who hereafter becomes a director of the Company prior to the
termination of this Agreement.
 
“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
 
“Enterprise” shall mean the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, officer, employee, agent or fiduciary.
 
“Expenses” shall include, without limitation, all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise being involved in, a Proceeding.  Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.  Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.  Notwithstanding the above,
Expenses shall also include amounts incurred to obtain or enforce the
Indemnitee’s right to indemnification or advancement under this Agreement.
 
“Independent Counsel” means a law firm, or a member of a law firm, selected by
the Indemnitee and approved by the Company (which approval should not be
unreasonably withheld or delayed) who, in the past five years has not been
retained to represent the Company or Indemnitee in any matter material to either
such party (other than with respect to matters concerning the Indemnitee under
this Agreement, or of other indemnitees under similar indemnification
agreements).  Notwithstanding the foregoing, the term “Independent Counsel”
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.  The Company agrees to pay the reasonable fees and
expenses of the Independent Counsel referred to above and to fully indemnify
such counsel against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or its engagement pursuant hereto.
 
A “Potential Change in Control” shall be deemed to occur upon the earliest to
occur after the date of this Agreement of any of the following events:
 
Agreement Relating to Change in Control.  The Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control;
 

 
3

--------------------------------------------------------------------------------

 

Public Announcement Relating to Change in Control.  Any Person (including the
Company) publicly announces an intention to take or to consider taking actions
which if consummated would constitute a Change in Control;
 
Acquisition of Stock by Third Party.  Any Person (other than (i) the Company or
any of its subsidiaries, or (ii) any pension, profit sharing, employee stock
ownership or other employee benefit plan of the Company or any of its
subsidiaries or any trustee of or fiduciary with respect to any such plan when
acting in such capacity) who is or becomes the Beneficial Owner of ten percent
(10%) or more of the combined voting power of the Company’s then outstanding
securities, increases his, her or its Beneficial Ownership of such combined
voting power by five percent (5%) or more over the percentage so owned by such
Person on the date hereof; or
 
Board Declaration.  The Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
 
The term “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, administrative or
regulatory hearing, any formal or informal inquiry, hearing or investigation or
any other actual, threatened or completed proceeding or investigation whether
brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, regulatory, investigative or other nature, and any
appeal thereform.
 
“Relevant Period” means the period commencing on the date that Indemnitee first
became a member of the Board of the Company and ending on the date Indemnitee
ceases to serve as a member of the Board.
 
Reference to “other enterprise” shall include employee benefit plans; references
to “fines” shall include any excise tax assessed with respect to any employee
benefit plan; references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants or
beneficiaries; and a person who acted in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee benefit plan shall be deemed to have acted in
manner “not opposed to the best interests of the Company” as referred to in this
Agreement.
 
Indemnity of Indemnitee.  Subject to Sections 6, 8 and 9, the Company shall
indemnify the Indemnitee in connection with any Proceeding as to which the
Indemnitee was, is or is threatened to be made a party to, a witness to or is
otherwise involved by reason of the Indemnitee’s Corporate Status, or by reason
of any action alleged to have taken or omitted in connection therewith, to the
fullest extent permitted by law or as may hereafter be amended or interpreted
(but in the case of any such amendment or interpretation, only to the extent
that such amendment of interpretation permits the Company to provide broader
indemnification rights than were permitted thereto).  The parties hereto intend
that this Agreement shall provide for indemnification in excess of that
expressly permitted by statute, including, without limitation, any
indemnification provided by the Certification of Incorporation, the Bylaws, vote
of its stockholders or disinterested directors or applicable law. In furtherance
of the foregoing and without limiting the generality thereof:
 
 
(a)  Indemnity in Third-Party Proceedings.  The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3(a) if Indemnitee
was, is, or is threatened to be made a party to, a witness to or is otherwise
involved in any Proceeding, (other than a Proceeding by or in the right of the
Company to procure a judgment in its favor or a Proceeding referred to in
Section 3(b) below) by reason of the Indemnitee’s Corporate Status or by reason
of any action alleged to have taken or omitted in connection therewith, against
all Expenses, judgments, fines, and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding, if Indemnitee acted in good faith and in a manner he reasonably
believed to be in, or not opposed to, the best interests of the Company and, in
the case of a criminal Proceeding had no reasonable cause to believe that his
conduct was unlawful.

 
4

--------------------------------------------------------------------------------

 

 
(b)  Indemnity in Proceedings by or in the Right of the Company.   The Company
shall indemnify Indemnitee in accordance with the provisions of this Section
3(b) if  Indemnitee was, is, or is threatened to be made a party to, a witness
to or otherwise involved in any Proceeding by or in the right of the Company to
procure a judgment in its favor by reason of the Indemnitee’s Corporate Status
or by reason of any action alleged to have taken or omitted in connection
therewith, against all Expenses and, to the fullest extent permitted by law,
amounts paid in settlement actually and reasonably incurred by or on behalf of
the Indemnitee in connection with such Proceeding if the Indemnitee acted in
good faith and in a manner he reasonably believed to be in, or not opposed to,
the best interests of the Company, except that, if the applicable law so
provides, no indemnification for Expenses shall be made under this Section 3(b)
in respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company, unless and only to the
extent that the Delaware Court of Chancery or any court in which the Proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification for such Expenses as the Court of
Chancery or such other court shall deem proper.


Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement and to the fullest extent
permitted by applicable law, to the extent that Indemnitee is successful on the
merits or otherwise in defense of any Proceeding or in defense of any claim,
issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him in
connection therewith. For purposes of this Section 4 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
 
Indemnification For Expenses of a Witness.  Notwithstanding any other provision
of this Agreement, to the fullest extent permitted by applicable law, and to the
extent that Indemnitee is, by reason of his Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, he shall be indemnified against
all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.
 
Exceptions.   Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any indemnity in connection with
any Proceeding :
 
for which payment has actually been made to or on behalf of Indemnitee under any
insurance policy or other indemnity provision, provided that the Company shall
remain obligated in accordance with the terms hereof to provide indemnity for
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or
 
for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or
 
in connection with any Proceeding (or any part of any Proceeding) initiated by
Indemnitee unless (i) the Board of Directors of the Company authorized the
Proceeding (or any part of any Proceeding); or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.
 
Advances of Expenses.   Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance, to the extent not prohibited by law, the
Expenses actually and reasonably incurred by or on behalf of the Indemnitee
prior to the final disposition of any Proceeding, and such advancement shall be
made within ten (10) days after the receipt by the Company of a statement or
statements requesting such advances from time to time.  The Indemnitee’s right
to advancement is not subject to the satisfaction of any standard of
conduct.  Advances shall be unsecured and interest free.  Advances shall be made
without regard to Indemnitee’s ability to repay the Expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.  Advances shall include any and all reasonable
Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.  The Indemnitee shall qualify for advances upon
the execution and delivery to the Company of this Agreement, which shall
constitute an undertaking providing that the Indemnitee undertakes to repay the
advance to the extent that it is ultimately determined that Indemnitee is not
entitled to be indemnified by the Company.  This Section 7 shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to Section
6.
 

 
5

--------------------------------------------------------------------------------

 

Procedure for Notification and Defense of Claim.
 
As a condition precedent to the Indemnitee’s right to be indemnified or to cause
the establishment of a Trust in favor of Indemnitee in accordance with the
provisions of Section 12(f) of this Agreement, Indemnitee must notify the
Company in writing as soon as practicable of any proceeding for which indemnity
will or could be sought. Indemnitee shall submit to the Company a written
request, including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification.  The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.
 
Subject to the terms and conditions of any applicable insurance policy or
policies, the Company will be entitled to participate in the Proceeding at its
own expense.
 
Procedure Upon Application for Indemnification.
 
Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a), a determination, with respect to Indemnitee’s
entitlement thereto shall be made in the specific case:  (i) if a Change in
Control shall have occurred, by Independent Counsel in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee; or (ii) if
a Change in Control shall not have occurred, (A) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board; (B) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee; or (C) by the stockholders of the
Company; and, if it is so determined that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within ten (10) days after
such determination.
 
Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination.  Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
 
Notwithstanding Section 2 of this Agreement, within ten (10) days after the
Indemnitee’s provides written notice of his selection of Independent Counsel,
the Company shall have deliver to the Indemnitee any written objection to the
selection of Independent Counsel; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit.  If, within 20 days after the
later of  submission by Indemnitee of a written request for indemnification
pursuant to Section 8(a) hereof and the final disposition of the Proceeding, no
Independent Counsel shall have been selected and not objected to, the Company or
the Indemnitee may petition a court of competent jurisdiction for resolution of
any objection which shall have been made by the Company to the Indemenitee’s
section of Independent Counsel and/or for the appointment as Independent Counsel
of a person selected by the Court or by such other person as the Court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 9(a)
hereof.  Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 11(a) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
 

 
6

--------------------------------------------------------------------------------

 

Presumptions and Effect of Certain Proceedings.
 
In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 8(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption.  Neither
the failure of the Company (including by its directors or independent legal
counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or independent legal
counsel) that Indemnitee has not met such applicable standard of conduct, shall
be a defense to the action or create a presumption that Indemnitee has not met
the applicable standard of conduct.
 
The termination of any Proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not of itself create a
presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in, or not opposed to, the best interests of the
Company or, with respect to any criminal Proceeding, that Indemnitee had
reasonable cause to believe that his conduct was unlawful.
 
Reliance as Safe Harbor.  For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected with the reasonable care by  the Enterprise.  The
provisions of this Section 10(c) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement.
 
Actions of Others.  The knowledge and/or actions, or failure to act, of any
director, officer, agent or employee of the Enterprise shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.
 
Remedies of Indemnitee.
 
Subject to Section 11(d), in the event that (i) a determination is made pursuant
to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement; (ii) the advancement of Expenses it not
timely made pursuant to Section 7 of this Agreement; (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 9(a) of
this Agreement within  60 days after receipt by the Company of the request for
indemnification; (iv) payment of indemnification is not made pursuant to
Section 4, 5, or 6 or the last sentence of Section 9(a) of this Agreement within
ten (10) days after receipt by the Company of a written request therefore; or
(v) payment of indemnification pursuant to Section 3, of this Agreement is not
made within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, subject to Section 21, Indemnitee shall be entitled
to enforce its rights under this Agreement in a court of competent
jurisdiction.  Alternatively, Indemnitee, at his option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the Commercial
Arbitration Rules of the American Arbitration Association.  Indemnitee shall
commence such proceeding seeking an adjudication or an award in arbitra­tion
within 180 days following the date on which Indemnitee first has the right to
commence such proceeding pursuant to this Section 11(a).  The Company shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.
 
In the event that a determination shall have been made pursuant to Section 9(a)
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 11 shall
be conducted in all respects as a de novo trial, or arbitration, on the merits
and Indemnitee shall not be prejudiced by reason of that adverse
determination.  In any judicial proceeding or arbitration commenced pursuant to
this Section 11 the Company shall have the burden of proving Indemnitee is not
entitled to indemnification or advancement of Expenses, as the case may be.
 

 
7

--------------------------------------------------------------------------------

 

The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement.  The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance, to the extent not prohibited by law, such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.
 
Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement to indemnification under this Agreement shall be required to be
made prior to the final disposition of the Proceeding.
 
Non-exclusivity; Survival of Rights; Insurance; Subrogation; Establishment of
Trust.
 
The rights of indemnification and to receive advancement of Expenses as provided
by this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s By-laws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise.  No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal.  To the extent that a change in Delaware law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Certificate of Incorporation and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
 
To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee or agent under such policy or
policies.  If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.  Without limiting the foregoing, the Company will use its
reasonable best efforts to maintain director and officer liability insurance in
respect of acts or omissions occurring during the period of time that Indemnitee
serves or served as an officer, director, agent or employee of the Company
covering Indemnitee on terms at least as favorable as the coverage currently in
effect on the date hereof, provided that in satisfying its obligation under this
Section 12(b), the Company shall not be obligated to pay premiums in excess of
200% of the amount per annum the Company paid in its last full fiscal year prior
to the date hereof, and if the Company is unable to obtain the insurance
required by this Section 12(b), it shall obtain as much comparable insurance as
possible for an annual premium equal to such maximum amount.
 
In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
 
The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.
 

 
8

--------------------------------------------------------------------------------

 

The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement of expenses from such other corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise.
 
In the event of a Potential Change in Control the Company shall, upon written
request by a Director Indemnitee containing the information required by Section
9(a) of this Agreement, create a trust (the “Trust”) for the benefit of the
Director Indemnitee and from time to time upon written request of the Director
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
amounts for which the Director Indemnitee is entitled to indemnification or
advancement of Expenses hereunder that are actually paid or that the Director
Indemnitee reasonably determines from time to time may be payable by the Company
under this Agreement; provided, however, that the Company shall not be required
to establish the Trust if, at the time a written request by the Director
Indemnitee is made pursuant to this Section 12(f), the Company provides the
Director Indemnitee with written evidence reasonably satisfactory to the
Director Indemnitee that the Company maintains director and officer liability
insurance in respect of acts or omissions occurring during the period of time
that the Director Indemnitee serves or served as an officer, director, agent or
employee of the Company covering the Director Indemnitee on terms at least as
favorable as the coverage currently in effect on the date hereof, without taking
into account the limitation on premiums the Company is required to pay pursuant
to Section 12(b) of this Agreement.  The amount or amounts to be deposited in
the Trust pursuant to the foregoing funding obligation (or, if applicable, the
adequacy of director and officer liability insurance maintained by the Company
pursuant to the proviso to the preceding sentence) shall be determined by the
applicable party specified in Section 9(a) of this Agreement.  The terms of the
Trust shall provide that upon a Change in Control: (i) the Trust shall not be
revoked or the principal thereof invaded without the written consent of the
Director Indemnitee; (ii) the trustee of the Trust shall advance, within ten
(10) days of a request by the Director Indemnitee, any and all Expenses to the
Director Indemnitee (and the Director Indemnitee hereby agrees to reimburse the
Trust under the circumstances under which the Director Indemnitee would be
required to reimburse the Company under Section 7 of this Agreement); (iii) the
Company shall continue to fund the Trust from time to time in accordance with
the funding obligations set forth above; (iv) the trustee of the Trust shall
promptly pay to the Director Indemnitee all amounts and Expenses for which the
Director Indemnitee shall be entitled to indemnification pursuant to this
Agreement; and (v) all unexpended funds in the Trust shall revert to the Company
upon a final determination by a court of competent jurisdiction in a final
decision from which there is no further right of appeal that the Director
Indemnitee has been fully indemnified under the terms of this Agreement. The
trustee of the Trust shall be chosen by the Director Indemnitee.
 
Access to Board Papers.
 
The Company agrees to maintain a complete set of Board Papers, in a systematic
and organized manner, in secure custody during the Access Period; provided,
however, that if the relevant Board Papers were created prior to the date of
this Agreement, the Company shall be deemed to have satisfied its obligations
under this Section 13(a) if it uses all reasonable efforts to collate and keep
those Board Papers in the manner required hereby.  Subject to the foregoing
proviso and the limitation in Sections 13(b) and 13(c), if Indemnitee asks to
inspect, or for a copy of, any Board Paper during the Access Period and the
request is made in connection with any Proceedings or the threat of any
Proceedings, the Company must, within fourteen (14) days after receiving that
request: (i) allow Indemnitee (or a person nominated in writing by Indemnitee)
to inspect the Board Paper at the Company’s registered office (or any other
place agreed by the Company and Indemnitee), and (ii) provide Indemnitee a copy
of the Board Paper without charge.
 
Indemnitee hereby acknowledges that:  (i) the Company remains the owner of all
Board Papers and the Company may request Indemnitee to provide the Company with
reasons why Indemnitee requires access to a document, (ii) as a condition to
Indemnitee’s right to receive any Board Papers, Indemnitee must, on written
request by the Company, provide the Company with written reasons why Indemnitee
requires access to a document, and (iii) Indemnitee must return to the Company
or destroy all copies of any Board Paper obtained from the Company under this
Section 13 within ten (10) days after the relevant Proceedings are finally
resolved or the threat of such Proceedings has ceased to materially exist.
 

 
9

--------------------------------------------------------------------------------

 

If the Company has any right (including a right it has jointly or in common with
Indemnitee or with Indemnitee and others) to privilege, such as attorney-client
privilege, with respect to any document which Indemnitee inspects, copies or
uses under this Agreement or the DGCL:  (i) that document is to be treated by
Indemnitee as confidential; (ii) by permitting the inspection, copying or use to
Indemnitee or Indemnitee’s permitted nominee, the Company does not waive any
privilege; and (iii) in so inspecting, copying or using the document by himself
or herself or through Indemnitee’s permitted nominee, Indemnitee must use his or
her best efforts to ensure that so far as is practical the right to privilege is
not lost or waived, whether by Indemnitee or the Indemnitee’s nominee or
otherwise and as a condition to providing any such document to Indemnitee the
Company may require Indemnitee to enter into a reasonable and customary joint
defense or other similar agreement for the protection of any such
privilege.  Nothing in this Agreement shall be deemed to prevent or preclude the
Company from relying on privilege in proceedings between Indemnitee and the
Company (including in respect of a document which the Company has disclosed to
Indemnitee outside those proceedings).
 
Nothing in this Section 13 shall be deemed to limit any right of access
Indemnitee otherwise has to Board Papers.
 
Indemnitee hereby agrees not to disclose any confidential information contained
in a Board Paper to a third party unless:  (i) the Company has given its prior
written consent to such disclosure; (ii) Indemnitee is required to do so by law;
(iii) the disclosure is made  for the purpose of obtaining professional advice
or in connection with the relevant Proceedings or the threat of such Proceedings
in relation to which Indemnitee was given access to the Board Paper; or (iv) the
disclosure is made on behalf of the Company and for Company purposes in
furtherance of Indemnitee’s duties as a director, officer, employee or agent of
the Company at the time such disclosure is made; provided, however, if
Indemnitee is entitled to disclose confidential information under this Section
13(e) and the Board Papers include any information to which attorney-client
privilege attaches for the benefit of the Company, or both the Company and
Indemnitee, Indemnitee must use his or her best efforts to avoid doing anything
that will cause that privilege to be waived, extinguished or lost by the Company
in relation to third parties.
 
Duration of Agreement.  This Agreement shall continue until and terminate upon
the later of: (a) ten years after the date that Indemnitee shall have ceased to
serve as a director, officer, agent, or employee of the Company or (b) one year
after the final termination of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Section 11
of this Agreement relating thereto.  This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and his heirs, executors and administrators.
 
Severability.  If any provision or provisions of this Agreement shall be held to
be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
 
Enforcement.
 
The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve or continue to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving as a director or officer of the Company.
 
This Agreement is a supplement to and in furtherance of the Certificate of
Incorporation of the Company, the By-laws of the Company and applicable law, and
shall not be deemed a substitute therefore, nor to diminish or abrogate any
rights of Indemnitee thereunder or under any other prior written agreement to
which the Company or its predecessors, on the one hand, and Indemnitee and his
or her affiliates, on the other, are a party.
 

 
10

--------------------------------------------------------------------------------

 

Modification and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties
thereto.  No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
 
Notice by Indemnitee.  Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder.  The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to the Indemnitee under this
Agreement or otherwise.
 
Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given if (a)
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed; (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed; (c) mailed by reputable overnight courier and receipted for by the
party to whom said notice or other communication shall have been directed; or
(d) sent by facsimile transmission, with receipt of oral confirmation that such
transmission has been received:
 
If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.
 
If to the Company to:
 
Patriot Scientific Corporation
701 Palomar Airport Road Ste, 170
Carlsbad, CA 92011
Attn:  Clifford Flowers
Facsimile:  (760) 547-2705
 
or to any other address as may have been furnished to Indemnitee by the Company.
 
Contribution.  To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).
 
Applicable Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country; (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement; (iii) appoint irrevocably, to the extent such
party is not otherwise subject to service of process in the State of Delaware,
Harvard Business Services, Inc., 16192 Coastal Highway, Lewes, Delaware 19958,
as its agent in the State of Delaware as such party’s agent for acceptance of
legal process in connection with any such action or proceeding against such
party with the same legal force and validity as if served upon such party
personally within the State of Delaware; (iv) waive any objection to the laying
of venue of any such action or proceeding in the Delaware Court; and (v) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
 

 
11

--------------------------------------------------------------------------------

 

Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
 
Miscellaneous.  Use of the masculine pronoun shall be deemed to include usage of
the feminine pronoun where appropriate.  The headings of the para­graphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
 

PATRIOT SCIENTIFIC CORPORATION    INDEMNITEE                          
By:

--------------------------------------------------------------------------------

 
By:

--------------------------------------------------------------------------------

 
Name:
 

--------------------------------------------------------------------------------

 
Name:
 

--------------------------------------------------------------------------------

 
Title:
 

--------------------------------------------------------------------------------

 
 
               
Address:
701 Palomar Airport Road Ste, 170
Carlsbad, California 92011
Attn:  Clifford Flowers
Facsimile:  (760) 547-2705
 
Address:

--------------------------------------------------------------------------------

 

 
 


















12


--------------------------------------------------------------------------------


 